397 So. 2d 389 (1981)
STATE of Florida, Appellant,
v.
Leander Alexander SKINNER, Appellee.
No. SS-165.
District Court of Appeal of Florida, First District.
April 22, 1981.
Jim Smith, Atty. Gen. and A.S. Johnston, Asst. Atty. Gen., for appellant.
Lacy Mahon, of Mahon, Mahon & Farley, Jacksonville, for appellee.
PER CURIAM.
This appeal by the State of Florida from the trial court's order dismissing the information against appellee presents a single issue: Did the trial court commit error in granting appellee's motion to dismiss charges of dealing in stolen property on the ground that the property alleged to have been stolen was, in fact, not stolen property?
Subsequent to the ruling here complained of, this court ruled upon the identical issue in Padgett v. State, 378 So. 2d 118 (Fla. 1st DCA 1980). That case holds that in a prosecution under Section 812.019, Florida Statutes (1977), proof of the stolen character of the goods is not essential to proof of the offense of "endeavoring to traffic in stolen property" (378 So.2d at 119). See Section 812.028, Florida Statutes (1977), and State v. Dickinson, 370 So. 2d 762 (Fla. 1979).
REVERSED and REMANDED.
BOOTH, LARRY G. SMITH and THOMPSON, JJ., concur.